Case: 21-20473     Document: 00516197425         Page: 1     Date Filed: 02/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   February 10, 2022
                                  No. 21-20473
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Robert Green,

                                                           Plaintiff—Appellant,

                                       versus

   Alief Independent School District; H. D. Chambers,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2727


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          After Robert Green was fired, he sued his former employer, Alief
   Independent School District (Alief ISD), in Texas state court for unlawful
   retaliation. Alief ISD asserted governmental immunity and the state court
   dismissed the case with prejudice. Green then sued in federal court alleging


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20473       Document: 00516197425             Page: 2      Date Filed: 02/10/2022




                                        No. 21-20473


   unlawful retaliation and race discrimination arising from his firing. The
   district court dismissed the case based on res judicata. We AFFIRM.
                                 I. BACKGROUND
           Appellant Robert Green was a teacher in the Alief ISD from August
   2014 until he was fired in December 2018. In May 2018, Green was accused
   of mishandling a student and Alief ISD investigated. Green was suspended
   with pay. During the investigation, Alief ISD discovered that Green had
   previously been fired, or his teaching contract “nonrenewed,” from other
   school districts and Green had sued those school districts for race
   discrimination under Title VII. Those earlier lawsuits were settled. Green
   did not disclose that he had previously been fired or nonrenewed. Such a
   disclosure, however, is required on Alief ISD’s employment application.
          H.D. Chambers, the Superintendent, recommended that Green be
   fired for good cause based on the nondisclosure and Green’s “failure to
   comply with directives.” Green appealed the decision but was unsuccessful.
   He was fired on December 20, 2018.
          Green sued Alief ISD in Texas state court. He brought one state law
   claim for unlawful retaliation arising from his firing. Alief ISD asserted
   governmental immunity and filed a plea to the jurisdiction. The state court
   granted the plea and dismissed Green’s claims with prejudice “due to an
   incurable lack of subject matter jurisdiction.” 1
          Green then filed the complaint in this case against Alief ISD and
   Chambers. He brings two claims pursuant to 42 U.S.C. §§ 1981, 1983 for race
   discrimination and unlawful retaliation. The claims arise from Alief ISD


          1
            Green appealed the order but later filed a joint motion to withdraw the appeal,
   which was granted. See Green v. Alief Indep. Sch. Dist., No. 01-20-00487-CV, 2020 WL
   5415241, at *1 (Tex. App. Sept. 10, 2020).




                                              2
Case: 21-20473      Document: 00516197425           Page: 3   Date Filed: 02/10/2022




                                     No. 21-20473


   firing Green in December 2018, and Chambers’s involvement. The
   allegations mirror those of the complaint in Texas state court. Chambers is
   sued in his official capacity.
          Alief ISD and Chambers moved to dismiss the complaint based on res
   judicata. The district court granted the motion and dismissed the case with
   prejudice. Green appeals.
                                II. DISCUSSION

          The district court properly dismissed Green’s case because it is barred
   by res judicata. A dismissal pursuant to Federal Rule of Civil Procedure
   12(b)(6) is reviewed de novo. See Stevens v. St. Tammany Par. Gov’t, 17 F.4th
   563, 570 (5th Cir. 2021). Likewise, the preclusive effect of a prior judgment
   is a question of law we review de novo. See Harmon v. Dallas County, 927 F.3d
   884, 890 (5th Cir. 2019), as revised (July 9, 2019).
          The preclusive effect of a state court judgment is governed by state
   law. See Sims v. City of Madisonville, 894 F.3d 632, 644 (5th Cir. 2018) (“A
   federal court must give to a state-court judgment the same preclusive effect
   as would be given that judgment under the law of the State in which the
   judgment was rendered.” (quoting Migra v. Warren City Sch. Dist. Bd. of
   Educ., 465 U.S. 75, 81 (1984))). Texas law provides preclusive effect to
   judgments when the following elements are met: “(1) a prior final judgment
   on the merits by a court of competent jurisdiction; (2) identity of parties or
   those in privity with them; and (3) a second action based on the same claims
   as were raised or could have been raised in the first action.” Amstadt v. U.S.
   Brass Corp., 919 S.W.2d 644, 652 (Tex. 1996).
          The Texas state court judgment easily satisfies this test. But we need
   only discuss the first element because Green did not challenge the second and
   third elements before the district court. His arguments before this court on




                                          3
Case: 21-20473       Document: 00516197425            Page: 4      Date Filed: 02/10/2022




                                       No. 21-20473


   these two elements are thus waived. 2 See Nicholas v. KBR, Inc., 565 F.3d 904,
   909 (5th Cir. 2009) (“Arguments not raised before the district court are
   waived and cannot be raised for the first time on appeal.” (quoting LeMaire
   v. Louisiana, 480 F.3d 383, 387 (5th Cir. 2007))).
          Returning to the first element, in Texas, “a dismissal based on
   governmental immunity constitutes a final judgment on the merits for
   purposes of res judicata.” Harmon, 927 F.3d at 890 (citations omitted). Alief
   ISD asserted governmental immunity and the state court dismissed Green’s
   claims with prejudice. The state court therefore entered a final judgment
   disposing of all claims on the merits.
          Green argues that the state court was not a “court of competent
   jurisdiction” because it lacked subject matter jurisdiction. Green’s argument
   is belied by the binding case law of this court and the Texas Supreme Court.
   See, e.g., Harmon, 927 F.3d at 890; Sims, 894 F.3d at 644 (“[U]nder Texas
   law, a grant of a plea to the jurisdiction is a dismissal on the merits for purpose
   of res judicata.”). In Engelman Irrigation Dist. v. Shields Bros., Inc., the Texas
   Supreme Court stated explicitly that sovereign immunity does not implicate
   subject matter jurisdiction “for all purposes” or such that it “allows
   collateral attack on a final judgment.” 514 S.W.3d 746, 751 (Tex. 2017). The
   Texas state court dismissing for governmental immunity therefore satisfies
   the first element.
          We also find no abuse of discretion in the district court’s denial of
   leave to amend. The district court discussed how Green had made a prior
   amendment and his failure to articulate what facts he would present to
   (1) avoid res judicata, and (2) overcome qualified immunity should he name


          2
            This includes his argument that he be granted leave to amend to add members of
   the board of trustees to overcome the second element of res judicata.




                                             4
Case: 21-20473      Document: 00516197425          Page: 5   Date Filed: 02/10/2022




                                    No. 21-20473


   Alief ISD officers in their individual capacities. Because Green merely made
   a blanket statement that he would plead facts to join the trustees to the
   lawsuit, it was not an abuse of discretion for the district court to deny leave
   to amend. See McKinney v. Irving Indep. Sch. Dist., 309 F.3d 308, 315 (5th Cir.
   2002).
                              III. CONCLUSION
            In Texas, a dismissal based on governmental immunity is a final
   judgment on the merits for res judicata purposes. Because the Texas state
   court dismissed Green’s retaliation claims against Alief ISD based on
   governmental immunity, his claims in federal court are barred by res judicata.
   We accordingly AFFIRM.




                                          5